DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6, 8, 12, and 20 are objected to because of the following informalities:  
In claims 4 line 2, 12 line 2, and 20 line 3, “generate” should read “generating”.
In claim 6, “wherein the processor is configured to one or more of push a position of a tooth inward, push a tooth outward, rotate a position a tooth, and remove a tooth, during the adjusting.” should read “wherein the processor is configured to do one or more of: pushing a position of a tooth inward, pushing a tooth outward, rotating a position a tooth, and removing a tooth, during the adjusting.”.
In claim 8, “wherein the model of the set of teeth via a first window of the user interface and displaying a digital image in a second window of a user interface” should read “wherein the model of the set of teeth is displayed via a first window of the user interface and displayed in a second window of a user interface”.
In claim 14, add a colon (: ) after “of” in line 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because:
the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or
an abstract idea) without significantly more.
Regarding Claim 1:
Step 1 – The claim is drawn to “computing system” and is therefore an apparatus.
Step 2A – The claim is drawn to an abstract idea. The abstract idea being a mental process. The
limitations of:
Display a model
Adjust positions of a plurality of teeth of the model
Generate an animation and 
Store the animation
are all data manipulation steps and can be performed by a human mind (i.e. a mental process). The claim does not recite any additional elements that integrate the abstract idea into a practical application.
Step 2B- There are no further elements in the claim that amount to significantly more than the
judicial exception (abstract idea). The steps as disclosed are performed on a generic use computer (i.e. judicial exception (abstract idea). These dependent claims merely recite further specifics of the data
being processed in the independent claim or they recite further data identification and selection steps
which themselves are an abstract idea.
Regarding claims 2-8, these claims do not integrate the abstract idea into a practical
application and they do not recite additional elements that amount to significantly more than the
judicial exception (abstract idea). These dependent claims merely recite further specifics of the data
being processed in the independent claim or they recite further data identification and selection steps
which themselves are an abstract idea.
Regarding claim 9:
Step 1 – The claim is drawn to “A method” and is therefore a process.
Step 2A – The claim is drawn to an abstract idea. The abstract idea being a mental process. The
limitations of:
Display a model 
Adjust positions of a plurality of teeth of the model
Generate an animation and 
Store the animation
are all data manipulation steps and can be performed by a human mind (i.e. a mental process). The claim does not recite any additional elements that integrate the abstract idea into a practical application.
Step 2B- There are no further elements in the claim that amount to significantly more than the
judicial exception (abstract idea). The steps as disclosed are performed on a generic use computer (i.e. judicial exception (abstract idea). These dependent claims merely recite further specifics of the data
being processed in the independent claim or they recite further data identification and selection steps
which themselves are an abstract idea.
Regarding claims 10-16, these claims do not integrate the abstract idea into a practical
application and they do not recite additional elements that amount to significantly more than the
judicial exception (abstract idea). These dependent claims merely recite further specifics of the data
being processed in the independent claim or they recite further data identification and selection steps
which themselves are an abstract idea.
Regarding claims 17-20:
Step 1 – The claim is drawn to “a non-transitory computer readable medium” and is therefore an apparatus.
Step 2A – The claim is drawn to an abstract idea. The abstract idea being a mental process. The
limitations of:
Display a model
Adjust positions of a plurality of teeth of the model
Generate an animation and 
Store the animation
are all data manipulation steps and can be performed by a human mind (i.e. a mental process). The claim does not recite any additional elements that integrate the abstract idea into a practical application.
Step 2B- There are no further elements in the claim that amount to significantly more than the
judicial exception (abstract idea). The steps as disclosed are performed on a generic use computer (i.e. judicial exception (abstract idea). These dependent claims merely recite further specifics of the data
being processed in the independent claim or they recite further data identification and selection steps
which themselves are an abstract idea.
Regarding claims 18-20, these claims do not integrate the abstract idea into a practical
application and they do not recite additional elements that amount to significantly more than the
judicial exception (abstract idea). These dependent claims merely recite further specifics of the data
being processed in the independent claim or they recite further data identification and selection steps
which themselves are an abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chekhonin et al. (US 2020/0306011 A1) in view of Kalili (US 2010/0324875 A1). 
Regarding claim 1, Chekhonin et al. teaches a computing system (abstract and [0083]; the program used is on a general computer) comprising: 
a memory ([0083] lines 1-16); and 
a processor ([0083] lines 1-16) configured to display, via a user interface ([0239] lines 7-12), a model of a set of teeth which corresponds to a final state of the set of teeth (the treatment plans include a final state of the teeth (see Fig. 3 step 313 and [0238] lines 28-34)), 
adjust positions of a plurality of teeth of the model of the set of teeth based on inputs detected via the user interface to generate an adjusted model ([0239] lines 12-24),
generate an animation ([0247] lines 10-16), and 
store the animation within a file in the memory ([0146] lines 1-6; an animated treatment plan is displayed showing the teeth moving from an initial untreated condition to a final position, indicating that the animation must be stored by the processor to be able to display it). 
However, Chekhonin does not teach the adjusted model corresponds to an initial state of the set of teeth and the animation in which the adjusting of the positions of the plurality of teeth are performed in reverse. 
Kalili teaches a system in the same field of endeavor of digital processing and manipulating models for simulating and monitoring dental treatments (abstract). Kalili teaches the system uses a CAD/CAM software to manipulate a 3D scanned model of a patient’s jaw or dentition and allows input and adjustment of each individual tooth at each stage of a treatment ([0005]-[0006]). Kalili teaches that an adjusted model is achieved by using an editing tool which allows the user to create in between movements from the starting and final positions. The desired ending position of the selected tooth may be determined and worked backwards to determine the necessary steps required to get there ([0048] lines 6-9). Kalili teaches that the adjusted movements can be visualized in sequential photos and or video by the dentist, patient or manufacturer ([0049] lines 14-20). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Chekhonin to have the adjusted model correspond to an initial state of the teeth and the animation steps be able to be played in a backwards/reverse order, as taught by Kalili, because it would increase control, precision and accuracy to the treatment plan, since the dental professional would be able to work from the desired state of teeth and select the exact modifications required to achieve it. In addition, the steps being performed in reverse would generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go. 
Regarding claim 2, Chekhonin in view of Kalili teaches the computing system of claim 1 (see rejection above). Chekhonin teaches wherein the processor is further configured to select the model of the set of teeth from among a plurality of predefined models representing a plurality of final states (see Fig. 3 step 313 and [0238] lines 28-34; the selected model is one of a plurality of presented models including final states of dentition), respectively.  
Regarding claim 3, Chekhonin in view of Kalili teaches the computing system of claim 1 (see rejection above). Kalili teaches wherein the processor is configured to record an animation of the final state of the set of teeth morphing into the adjusted model of the initial state of the set of teeth.
Kalili teaches that an adjusted model is achieved by using an editing tool which allows the user to create in between movements from the starting and final positions. The desired ending position of the selected tooth may be determined and worked backwards to determine the necessary steps required to get there ([0048] lines 6-9). Kalili teaches that the adjusted movements can be visualized in sequential photos and or video by the dentist, patient or manufacturer ([0049] lines 14-20). As the model is manipulated and adjustments are being added to the model starting with the final state and arriving at the initial state, the processor must record the adjustments starting with the final state model and sequentially morphing into the initial state model, and the intermediate adjustments made from manipulation of the final state model. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Chekhonin to have the adjusted model correspond to an initial state of the teeth and the animation steps be able to be played in a backwards/reverse order, as taught by Kalili, because it would increase control, precision and accuracy to the treatment plan, since the dental professional would be able to work from the desired state of teeth and select the exact modifications required to achieve it. In addition, the steps being performed in reverse would generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go. 

Regarding claim 4, Chekhonin in view of Kalili teaches the computing system of claim 3 (see rejection above). Kalili teaches wherein the processor configures the recorded animation to play in reverse prior to generate the reverse animation. 
Kalili teaches that an adjusted model is achieved by using an editing tool which allows the user to create in between movements from the starting and final positions. The desired ending position of the selected tooth may be determined and worked backwards to determine the necessary steps required to get there ([0048] lines 6-9). Kalili teaches that the adjusted movements can be visualized in sequential photos and or video by the dentist, patient or manufacturer ([0049] lines 14-20). The processor must configure the animation to play in reverse before the animation is generated and played as a video/sequential photos. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Chekhonin to have the adjusted model correspond to an initial state of the teeth and the animation steps be able to be played in a backwards/reverse order, as taught by Kalili, because it would increase control, precision and accuracy to the treatment plan, since the dental professional would be able to work from the desired state of teeth and select the exact modifications required to achieve it. In addition, the steps being performed in reverse would generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go. 

Regarding claim 5, Chekhonin in view of Kalili teaches the computing system of claim 1 (see rejection above). Kalili teaches wherein the animation starts with the adjusted model and undoes the adjusted positions in reverse to return the adjusted model to the model of the final state of the set of teeth.  
Kalili teaches that an adjusted model is achieved by using an editing tool which allows the user to create in between movements from the starting and final positions. The desired ending position of the selected tooth may be determined and worked backwards to determine the necessary steps required to get there ([0048] lines 6-9). Kalili teaches that the adjusted movements can be visualized in sequential photos and or video by the dentist, patient or manufacturer ([0049] lines 14-20).
The adjustment steps are performed in reverse to generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go, indicating that the animation would show the adjusted model undoing steps to achieve the final position of teeth (which were the starting point of the adjustments by the professional). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Chekhonin to have the adjusted model correspond to an initial state of the teeth and the animation steps be able to be played in a backwards/reverse order, as taught by Kalili, because it would increase control, precision and accuracy to the treatment plan, since the dental professional would be able to work from the desired state of teeth and select the exact modifications required to achieve it. In addition, the steps being performed in reverse would generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go. 

Regarding claim 6, Chekhonin in view of Kalili teaches the computing system of claim 1 (see rejection above). Chekhonin teaches wherein the processor is configured to one or more of push a position of a tooth inward, push a position of a tooth outward, rotate a position of a tooth, and remove a tooth, during the adjusting ([0045] lines 1-11; “Tools may be display tools ( e.g. , allowing rotation , sectioning , etc. ) for modifying the display of the tooth shown by the treatment plan ( s ) , or they may modify the treatment plan itself , e.g. , modifying the position and / or orientation of the teeth in the final ( or any intermediate ) stage of the treatment plan . Tools may include adding / removing attachments on the teeth . The tools may include removing ( e.g. , reducing ) material from the side of the tooth / teeth , and / or removing ( e.g. , extracting ) the teeth”).  
Regarding claim 7, Chekhonin in view of Kalili teaches the computing system of claim 1 (see rejection above). Chekhonin teaches wherein the processor is configured to generate a three-dimensional animation in which the adjusting of the set of teeth is animated in three dimensions (see Figures 7A-7C and 9C-9F and [0254]).  
Regarding claim 8, Chekhonin in view of Kalili teaches the computing system of claim 1 (see rejection above). Chekhonin teaches wherein the model of the set of teeth is displayed via a first window of the user interface and a digital image is displayed in a second window of the user interface (see Figures 9A-9H).  
Regarding claim 9, Chekhonin teaches a method comprising: 
displaying, via a user interface ([0239] lines 7-12), a model of a set of teeth which corresponds to a final state of the set of teeth (the treatment plans include a final state of the teeth (see Fig. 3 step 313 and [0238] lines 28-34)), 
adjusting positions of a plurality of teeth of the model of the set of teeth based on inputs detected via the user interface to generate an adjusted model ([0239] lines 12-24),
generating an animation ([0247] lines 10-16), and 
storing the animation within a file ([0146] lines 1-6; an animated treatment plan is displayed showing the teeth moving from an initial untreated condition to a final position, indicating that the animation must be stored by the processor to be able to display it). 
However, Chekhonin does not teach the adjusted model corresponds to an initial state of the set of teeth and the animation in which the adjusting of the positions of the plurality of teeth are performed in reverse. 
Kalili teaches a method in the same field of endeavor of digital processing and manipulating models for simulating and monitoring dental treatments (abstract). Kalili teaches the method uses system with a CAD/CAM software to manipulate a 3D scanned model of a patient’s jaw or dentition and allows input and adjustment of each individual tooth at each stage of a treatment ([0005]-[0006]). Kalili teaches that an adjusted model is achieved by using an editing tool which allows the user to create in between movements from the starting and final positions. The desired ending position of the selected tooth may be determined and worked backwards to determine the necessary steps required to get there ([0048] lines 6-9). Kalili teaches that the adjusted movements can be visualized in sequential photos and/or video by the dentist, patient or manufacturer ([0049] lines 14-20). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Chekhonin to have the adjusted model correspond to an initial state of the teeth and the animation steps be able to be played in a backwards/reverse order, as taught by Kalili, because it would increase control, precision and accuracy to the treatment plan, since the dental professional would be able to work from the desired state of teeth and select the exact modifications required to achieve it. In addition, the steps being performed in reverse would generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go. 
Regarding claim 10, Chekhonin in view of Kalili teaches the method of claim 9 (see rejection above). Chekhonin teaches the method further comprising selecting the model of the set of teeth from among a plurality of predefined models representing a plurality of final states (see Fig. 3 step 313 and [0238] lines 28-34; the selected model is one of a plurality of presented models including final states of dentition), respectively.  
Regarding claim 11, Chekhonin in view of Kalili teaches the method of claim 9 (see rejection above). Kalili teaches the generating comprises recording an animation of the visualization of the final state of the set of teeth morphing into the adjusted visualization of the initial state of the set of teeth.
Kalili teaches that an adjusted model is achieved by using an editing tool which allows the user to create in between movements from the starting and final positions. The desired ending position of the selected tooth may be determined and worked backwards to determine the necessary steps required to get there ([0048] lines 6-9). Kalili teaches that the adjusted movements can be visualized in sequential photos and or video by the dentist, patient or manufacturer ([0049] lines 14-20). As the model is manipulated and adjustments are being added to the model starting with the final state and arriving at the initial state, the animation will generate based on the adjustments starting with the final state model and sequentially morphing into the initial state model, and the intermediate adjustments made from manipulation of the final state model. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Chekhonin to have the adjusted model correspond to an initial state of the teeth and the animation steps be able to be played in a backwards/reverse order, as taught by Kalili, because it would increase control, precision and accuracy to the treatment plan, since the dental professional would be able to work from the desired state of teeth and select the exact modifications required to achieve it. In addition, the steps being performed in reverse would generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go. 

Regarding claim 12, Chekhonin in view of Kalili teaches the method of claim 11 (see rejection above). Kalili teaches wherein the generating further comprises configuring the recorded animation to play in reverse prior to generating the reverse animation. 
Kalili teaches that an adjusted model is achieved by using an editing tool which allows the user to create in between movements from the starting and final positions. The desired ending position of the selected tooth may be determined and worked backwards to determine the necessary steps required to get there ([0048] lines 6-9). Kalili teaches that the adjusted movements can be visualized in sequential photos and or video by the dentist, patient or manufacturer ([0049] lines 14-20). Hence, the generating must include configuring the animation to play in reverse before the animation is generated and played as a video/sequential photos. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Chekhonin to have the adjusted model correspond to an initial state of the teeth and the animation steps be able to be played in a backwards/reverse order, as taught by Kalili, because it would increase control, precision and accuracy to the treatment plan, since the dental professional would be able to work from the desired state of teeth and select the exact modifications required to achieve it. In addition, the steps being performed in reverse would generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go. 

Regarding claim 13, Chekhonin in view of Kalili teaches the method of claim 9 (see rejection above). Kalili teaches wherein the animation starts with the adjusted model and undoes the adjusted positions in reverse to return the adjusted model to the model of the final state of the set of teeth.  
Kalili teaches that an adjusted model is achieved by using an editing tool which allows the user to create in between movements from the starting and final positions. The desired ending position of the selected tooth may be determined and worked backwards to determine the necessary steps required to get there ([0048] lines 6-9). Kalili teaches that the adjusted movements can be visualized in sequential photos and or video by the dentist, patient or manufacturer ([0049] lines 14-20).
The adjustment steps are performed in reverse to generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go, indicating that the animation would show the adjusted model undoing steps to achieve the final position of teeth (which were the starting point of the adjustments by the professional). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Chekhonin to have the adjusted model correspond to an initial state of the teeth and the animation steps be able to be played in a backwards/reverse order, as taught by Kalili, because it would increase control, precision and accuracy to the treatment plan, since the dental professional would be able to work from the desired state of teeth and select the exact modifications required to achieve it. In addition, the steps being performed in reverse would generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go. 

Regarding claim 14, Chekhonin in view of Kalili teaches the method of claim 9 (see rejection above). Chekhonin teaches wherein the adjusting of the positions comprises one or more of: pushing a position of a tooth inward, pushing a position of a tooth outward, rotating a position of a tooth, and removing a tooth, during the adjusting ([0045] lines 1-11; “Tools may be display tools ( e.g. , allowing rotation , sectioning , etc. ) for modifying the display of the tooth shown by the treatment plan ( s ) , or they may modify the treatment plan itself , e.g. , modifying the position and / or orientation of the teeth in the final ( or any intermediate ) stage of the treatment plan . Tools may include adding / removing attachments on the teeth . The tools may include removing ( e.g. , reducing ) material from the side of the tooth / teeth , and / or removing ( e.g. , extracting ) the teeth”).  
Regarding claim 15, Chekhonin in view of Kalili teaches the computing system of claim 9 (see rejection above). Chekhonin teaches wherein the generating comprises generating a three-dimensional animation in which the adjusting of the set of teeth is animated in three dimensions (see Figures 7A-7C and 9C-9F and [0254]).  
Regarding claim 16, Chekhonin in view of Kalili teaches the method of claim 9 (see rejection above). Chekhonin teaches wherein the displaying comprises displaying the modelof the set of teeth is displayed via a first window of the user interface and a digital image is displayed in a second window of the user interface (see Figures 9A-9H).  

Regarding claim 17, Chekhonin teaches a non-transitory computer-readable medium comprising instructions which when executed cause a computer to perform a method comprising: 
displaying, via a user interface ([0239] lines 7-12), a model of a set of teeth which corresponds to a final state of the set of teeth (the treatment plans include a final state of the teeth (see Fig. 3 step 313 and [0238] lines 28-34)), 
adjusting positions of a plurality of teeth of the model of the set of teeth based on inputs detected via the user interface to generate an adjusted model ([0239] lines 12-24),
generating an animation ([0247] lines 10-16), and 
storing the animation within a file ([0146] lines 1-6; an animated treatment plan is displayed showing the teeth moving from an initial untreated condition to a final position, indicating that the animation must be stored by the processor to be able to display it). 
However, Chekhonin does not teach the adjusted model corresponds to an initial state of the set of teeth and the animation in which the adjusting of the positions of the plurality of teeth are performed in reverse. 
Kalili teaches a method in the same field of endeavor of digital processing and manipulating models for simulating and monitoring dental treatments (abstract). Kalili teaches the method uses system with a CAD/CAM software to manipulate a 3D scanned model of a patient’s jaw or dentition and allows input and adjustment of each individual tooth at each stage of a treatment ([0005]-[0006]). Kalili teaches that an adjusted model is achieved by using an editing tool which allows the user to create in between movements from the starting and final positions. The desired ending position of the selected tooth may be determined and worked backwards to determine the necessary steps required to get there ([0048] lines 6-9). Kalili teaches that the adjusted movements can be visualized in sequential photos and/or video by the dentist, patient or manufacturer ([0049] lines 14-20). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Chekhonin to have the adjusted model correspond to an initial state of the teeth and the animation steps be able to be played in a backwards/reverse order, as taught by Kalili, because it would increase control, precision and accuracy to the treatment plan, since the dental professional would be able to work from the desired state of teeth and select the exact modifications required to achieve it. In addition, the steps being performed in reverse would generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go. 
Regarding claim 18, Chekhonin in view of Kalili teaches the non-transitory computer-readable medium of claim 17 (see rejection above). Chekhonin teaches the method further comprising selecting the model of the set of teeth from among a plurality of predefined models representing a plurality of final states (see Fig. 3 step 313 and [0238] lines 28-34; the selected model is one of a plurality of presented models including final states of dentition), respectively.  
Regarding claim 19, Chekhonin in view of Kalili teaches the non-transitory computer-readable medium of claim 17 (see rejection above). Kalili teaches wherein the generating comprises recording an animation of the visualization of the final state of the set of teeth morphing into the adjusted visualization of the initial state of the set of teeth.
Kalili teaches that an adjusted model is achieved by using an editing tool which allows the user to create in between movements from the starting and final positions. The desired ending position of the selected tooth may be determined and worked backwards to determine the necessary steps required to get there ([0048] lines 6-9). Kalili teaches that the adjusted movements can be visualized in sequential photos and or video by the dentist, patient or manufacturer ([0049] lines 14-20). As the model is manipulated and adjustments are being added to the model starting with the final state and arriving at the initial state, the animation will generate based on the adjustments starting with the final state model and sequentially morphing into the initial state model, and the intermediate adjustments made from manipulation of the final state model.  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Chekhonin to have the adjusted model correspond to an initial state of the teeth and the animation steps be able to be played in a backwards/reverse order, as taught by Kalili, because it would increase control, precision and accuracy to the treatment plan, since the dental professional would be able to work from the desired state of teeth and select the exact modifications required to achieve it. In addition, the steps being performed in reverse would generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go. 

Regarding claim 20, Chekhonin in view of Kalili teaches the non-transitory computer-readable medium of claim 19 (see rejection above). Kalili teaches wherein the generating further comprises configuring the recorded animation to play in reverse prior to generating the reverse animation. 
Kalili teaches that an adjusted model is achieved by using an editing tool which allows the user to create in between movements from the starting and final positions. The desired ending position of the selected tooth may be determined and worked backwards to determine the necessary steps required to get there ([0048] lines 6-9). Kalili teaches that the adjusted movements can be visualized in sequential photos and or video by the dentist, patient or manufacturer ([0049] lines 14-20). Hence, the generating must include configuring the animation to play in reverse before the animation is generated and played as a video/sequential photos. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Chekhonin to have the adjusted model correspond to an initial state of the teeth and the animation steps be able to be played in a backwards/reverse order, as taught by Kalili, because it would increase control, precision and accuracy to the treatment plan, since the dental professional would be able to work from the desired state of teeth and select the exact modifications required to achieve it. In addition, the steps being performed in reverse would generate a simulated treatment that reflects the actual sequential order of the dentition changes, since the steps would be played from the last adjustment made (initial state) to the first adjustment made (final state), providing a clear visual of how the treatment will go. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINA FARAJ/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/ Primary Examiner, Art Unit 3772                                                                                                                                                                                         12/1/2022